                               UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                             )
                                                     ) Criminal No.: 2:19-cr-00689-RBS
               V.                                    )
                                                     ) Violation: 15 U.S.C. § 1
KAVOD PHARMACEUTICALS LLC (F/K/A                     ) (conspiracy in restraint of trade) (1 count)
RISING PHARMACEUTICALS, LLC, F/K/A                   )
RISING PHARMACEUTICALS, INC.),                       ) Filed: December 13, 2019
                                                     )
                       Defendant.                    )


                           ORDER TOLLING SPEEDY TRIAL ACT

        The joint motion of the United States and defendant Kavod Pharmaceuticals LLC (f/k/a

Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) ("Rising") for a continuance

pursuant to 18 U.S.C. Section 3161(h)(2) is hereby granted. Pursuant to Title 18, United States

Code, Section 3161 (h)(2), and in light of the Deferred Prosecution Agreement ("DP A") between

defendant Rising and the United States, as represented by the Antitrust Division of the United

States Department of Justice and the United States Attorney's Office for the Eastern District of

Pennsylvania, the prosecution and trial of the Information in this matter is hereby deferred until

whichever of the following events occurs first:


        1.     The United States makes a final determination that Rising has made a breach of the

DP A, as defined in the DP A, and the United States elects, consistent with the DPA, to prosecute

Rising on the Information, in which event the United States will request that this case be returned

to th,e Court's calendar; or

       2.       In the sole discretion of the United States, the United States concludes that Rising
is in full compliance with all of its obligations under the DPA, and the United States, within 30

days after the expiration of the Deferral Period (i.e., three years from the filing date of the

Information, or the date on which the United States Bankruptcy Court for the District of New

Jersey enters an order closing all remaining Chapter 11 cases relating to Rising's ongoing

bankruptcy proceeding, whichever comes first), files a motion with the Court seeking dismissal

with prejudice of the Information against Rising.

       The period of time outlined above shall be excluded in computing the time within which

an indictment must be filed or the time within which the trial of any such offense must commence,

pursuant to 18 U.S.C. § 3161(h)(2).

       It is so ordered, this /   1!}
